June 16, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        JOE BROCK RAMEY, Appellant

NO. 14-14-00147-CV                          V.

      FEDERAL HOME LOAN MORTGAGE CORPORATION, Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, Federal Home
Loan Mortgage Corporation, signed February 4, 2014, was heard on the transcript
of the record. We have inspected the record and find no error in the judgment. We
order the judgment of the court below AFFIRMED.

      We order appellant, Joe Brock Ramey to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.